               Case 5:20-mc-80058-SVK Document 1 Filed 03/06/20 Page 1 of 6




 1                                                                                 F E
 2
                                                                                 MAR - 6 2020
 3
                                                                          CLER~?SAN Y. SOONG
 4                                                                       NORTH o,l,.i,g?oTRFICCT COURT
                                                                                               AL/FORNI
 5                                 UNITED STATES DISTRICT COURT
 6                              NORTHERN DISTRICT OF CALIFORNIA
 7                                           SAN JOSE DIVISION
 8

 9
      In re Subpoena Of                           V                   80
      GOOGLELLC                                         PLAINTIFF'S MOTION
10
                                                        (1) TO COMPEL PRODUCTION OF
11                                                      DOCUMENTS BY THIRD PARTY
12                                                      GOOGLE LLC, AND
                                                        (2) FOR TRANSFER MOTION TO
13                                                      WESTERN DISTRICT OF
14                                                      WASHINGTON PURSUANT TO FED. R.
                                                        CIV. P. 45(f)
15

16

17

18
      Underlying Case
19
      Sean WILSON, Individually and on Behalf of
20
      All Others Similarly Situated,
21                                                      No. 18-cv-5275 (W.D. Wash.)
                               Plaintiff,
22
              V.
23

24    PTT, LLC, a Delaware Limited Liability
      Company d/b/a High 5 Games, LLC, a
25
      Delaware Limited Liability Company;
26
                               Defendant.
27


     PJ's Motion to Compel and to Transfer                           Case No. _ _ _ _ __
                Case 5:20-mc-80058-SVK Document 1 Filed 03/06/20 Page 2 of 6




 1                                            INTRODUCTION

 2           In April 2018, Plaintiff Sean Wilson filed a proposed class action lawsuit against a

 3   Delaware company doing business as High 5 Games ("High 5"). See Exhibit 1 (Proposed Class

 4   Action Complaint). Filed in the Western District of Washington, the case alleges that High 5

 5   operates illegal app-based online casinos, and under Washington law is obligated to return to

 6   Plaintiff and members of the putative class their losses to High 5 's illegal online casinos. See,

 7   e.g., Kater v. Churchill Downs Inc., 886 F.3d 784, 788 (9th Cir. 2018) ("Because the virtual

 8   chips are a 'thing of value,' we conclude that [one of High S's competitor's apps] falls within

 9   Washington's definition of an illegal gambling game.") (citing Wash. Rev. Code§ 9.46.0237).

10   Based largely on the Ninth Circuit's opinion in Kater, the district court denied High 5' s motion

11   to dismiss. Wilson v. PTT, LLC, 351 F. Supp. 3d 1325, 1340 (W.D. Wash. 2018). Class

12   certification related discovery then ensued.

13           The key class certification evidence in this case is transaction-level data from within

14   High S's social casino games. That's so because the thrust of Plaintiffs lawsuit is that those

15   transactions are illegal and, under Washington law, must be refunded. In response to Plaintiffs

16   Requests for Production seeking this transaction data, see Exhibit 2, High 5 has-to its credit-

17   produced a substantial volume of data. But its productions have not been complete, and High 5

18   has consistently questioned the reliability of the location-related (i. e, IP address) data associated

19   with the transaction logs it has produced. See Exhibit 3 (Letter from High 5 's Counsel to

20   Plaintiffs Counsel) ("High 5 has a continuing objection to the reliability oflP addresses as an

21   indicator of location and has experienced a bug that has caused the return of internal IP addresses

22   for some transactions.").

23           Fortunately, there is an elegant solution to this problem. In its capacity as the operator of

24   the Google Play store, Google-together with Apple (the App Store) and Facebook (Facebook

25   Apps )-possesses all of the transaction data Plaintiff needs to prepare for his class certification

26   brief. So in January 2020, Plaintiff served Google with a subpoena seeking transaction data from

27   High S' s main two casino apps. See Exhibit 4 (Subpoena to Google). Google served its


      Pl's Motion to Compel and to Transfer                                  Case No. _ _ _ _ _ __
                 Case 5:20-mc-80058-SVK Document 1 Filed 03/06/20 Page 3 of 6




 1   objections on January 23 , 2020, see Exhibit 5 (Google' s Objections), and the parties have

 2   subsequently met and conferred several times in an effort to resolve their dispute. Unfortunately,

 3   the parties have not yet reached an agreement, and Plaintiffs deadline to issue class certification

 4   related discovery is March 6, 2020.

 5           Consequently, through this enforcement proceeding, Plaintiff seeks to compel Google to

 6   produce documents sufficient to allow Plaintiff to prepare his class certification motion.

 7   Specifically, this proceeding seeks to compel Google to produce transaction-level information of

 8   transactions that Google' s "Play Store" processed for two of High S' s apps: "High 5 Casino" and

 9   "High 5 Vegas."

10           Moreover, because High 5 has already moved for a protective order regarding this

11   subpoena in the Western District of Washington, see Exhibits 6-8 (Briefing on Motion for

12   Protective Order), this enforcement proceeding should be transferred to the to the Western

13   District of Washington-the Court that has been overseeing the underlying litigation for nearly

14   two years and has already been asked to weigh in on the propriety of Plaintiffs subpoena. The

15   2013 Advisory Committee Notes to Federal Rule of Civil Procedure 45(f) provide that transfer to

16   the issuing court is appropriate in order to avoid disrupting the issuing court's management of

17   the underlying litigation. This motion presents a textbook case for transfer along those lines.

18           The Court should transfer this proceeding to the Western District of Washington.

19   Alternatively, the Court should enter an Order compelling Google to comply immediately with

20   the subpoena attached hereto as Exhibit 4.

21                                              ARGUMENT

22   A.      Legal Standards

23           A discovery dispute may be transferred from the district where compliance is required if

24   "exceptional circumstances" justify the transfer. Fed. R. Civ. P. 45(f). One such set of

25   exceptional circumstances is where transfer is necessary "to avoid disrupting the issuing courts

26   management of the underlying litigation," such as when the issuing court has already been

27   presented with complete briefing on the subpoena and an inconsistent ruling from the


      Pl ' s Motion to Compel and to Transfer         2                    Case No. _ _ _ _ _ __
                 Case 5:20-mc-80058-SVK Document 1 Filed 03/06/20 Page 4 of 6




 1   compliance court could undermine the issuing court' s authority to manage the case. See Moon

 2   Mountain Farms, LLC v. Rural Cmty. Ins. Co., 301 F.R.D. 426, 429 (N.D. Cal. 2014); Argento v.

 3   Sylvania Lighting Servs. Corp. , No. 2:15-cv-01277, 2015 WL 4918065, at *5 (D. Nev. Aug. 18,

 4   2015)

 5           Once a non-party objects to a subpoena, "[a]t any time, on notice to the commanded

 6   person, the serving party may move the court for the district where compliance is required for an

 7   order compelling production or inspection." Fed. R. Civ. P. 45(d)(2)(B)(i). The scope of

 8   discovery a party may obtain through a subpoena is the same as that applicable under Federal

 9   Rule of Civil Procedure 26(b). Gonzales v. Google, Inc., 234 F.R.D. 674, 679 (N.D. Cal. 2006).

10   That means a party may obtain "discovery regarding any nonprivileged matter that is relevant to

11   any party's claim or defense and proportional to the needs of the case .... " Fed. R. Civ. P.
12   26(b)(l).
13   B.      The Court Should Transfer This Proceeding To The Western District Of
             Washington
14

15           Rule 45(f) provides for transfer of a subpoena enforcement proceeding, to the district

16   where the subpoena was issued, where "exceptional circumstances" are found. As the 2013

17   advisory committee notes highlight, one such exceptional circumstance is where transfer is

18   necessary "in order to avoid disrupting the issuing Court's management of the underlying

19   litigation." See Fed. R. Civ. P. 45(f) Advisory Comm. Notes (2013). That's the case here.

20           The issuing Court has already been presented with complete briefing on a motion for a

21   protective order by the defendant in the underlying case (High 5). By the time this motion is ripe,

22   the issuing Court will in all likelihood have adjudicated the protective order dispute, and

23   consequently will have "already ruled on issues presented by the motion." Id. And even if High

24   S's Motion for a Protective Order is not yet adjudicated at the time this motion becomes ripe,

25   transfer is nevertheless appropriate. The underlying case is at a critical juncture, with class

26   certification briefing imminent, and the information sought through the subpoena forms the crux

27   of the Plaintiffs case. The district court that has been overseeing the underlying litigation for


      Pl ' s Motion to Compel and to Transfer          3                    Case No. _ _ _ _ _ __
                Case 5:20-mc-80058-SVK Document 1 Filed 03/06/20 Page 5 of 6




 1   nearly two years is uniquely positioned, at this critical juncture, to adjudicate the merits of

 2   Google's objections.

 3           While it's true that the prime concern for the Court in adjudicating a motion to transfer

 4   pursuant to Rule 45(f) "should be avoiding burdens on local nonparties subject to subpoenas,"

 5   see Fed. R. Civ. P. 45(f) Advisory Comm. Notes (2013), any potential burden to Google is

 6   outweighed here by the benefits of transfer. Google is a multinational company worth nearly one

 7   trillion dollars. Google employees more than 4,500 employees in the Seattle area, and the many

 8   international law firms it routinely taps for representation are all able to file papers in the

 9   Western District of Washington. In other words, this enforcement proceeding will be no more

10   burdensome to Google in the Western District of Washington than it would be in the Northern

11   District of California.

12           Furthermore, efficiency and judicial economy would best be served by transferring this

13   case to the Western District of Washington. Argento v. Sylvania Lighting Servs. Corp., No. 2: 15-

14   cv-01277, 2015 WL 4918065, at *5 (D. Nev. Aug. 18, 2015) (efficiency and judicial economy

15   relevant considerations). The District Court in the Western District of Washington knows the

16   underlying litigation extremely well, given the last two years of litigation, and is uniquely well-

17   positioned to adjudicate whether Google should be compelled to comply with the subpoena.

18   Given that, transfer to the Western District of Washington would further the interests of

19   efficiency and judicial economy.

20   C.      Alternatively, The Court Should Compel Google To Comply With The Subpoena

21           In the alternative, the Court should compel Google to comply with the subpoena. The

22   subpoenaed information-transaction-level information from within High S's apps-is relevant

23   because it will serve as a key exhibit to Plaintiffs imminent Motion for Class Certification.

24   Google's remaining objections are based primarily on purported burden concerns, but the

25   computer query necessary to produce the subpoenaed information is exceptionally

26   straightforward, and the responsive information likely constitutes just a few megabytes of data.
27


      Pl's Motion to Compel and to Transfer             4                    Case No. _ _ _ _ _ __
                  Case 5:20-mc-80058-SVK Document 1 Filed 03/06/20 Page 6 of 6




 1           Because the subpoenaed information is relevant to the underlying dispute and because

 2   none of Google' s objections outweigh the need for the information, the Court should-in the

 3   event that it does not order transfer this action to the Western District of Washington-order

 4   Google to comply with the subpoena attached hereto as Exhibit 4.

 5                                              CONCLUSION

 6           The Court should transfer this action to the Western District of Washington. In the

 7   alternative, the Court should order Google to comply with the subpoena attached hereto as

 8   Exhibit 4.
 9

10           DATED this 6th day of March, 2020
11

12                                                 By : Isl Todd Logan

13                                                 Rafey S. Balabanian*
                                                   rbalabanian@edelson.com
14                                                 Todd Logan*
                                                   tlogan@edelson.com
15                                                 Brandt Silver-Korn*
16                                                 bsilverkorn@edelson.com
                                                   EDELSON PC
17                                                 123 Townsend Street, Suite 100
                                                   San Francisco, California 94107
18                                                 Tel : 415.212.93001Fax: 415.373.9435
19

20                                                 Attorneys for Plaintiff Sean Wilson

21

22

23

24

25

26

27


      PJ ' s Motion to Compel and to Transfer        5                    Case No. _ _ _ __ _ _
